Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 28 of June 2022.
Claims 7-13, 15, and 16 have been amended.
Claims 1-6, 14, and 17-20 have been cancelled.
Claims 21-25 have been added.
Claims 7-13, 15-16, and 21-25 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 112
Applicant’s amendments to claim 9-10 and cancelling of Claim 5 are sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claims 5 and 9-10 under 35 U.S.C 112 is withdrawn.  
35 USC § 101
Applicant asserts that the recitations of new independent claims 21-23 cannot practically be performed in the human mind.  Examiner respectfully disagrees. To properly respond to grounds of rejection set forth in a prior Office Action, a “reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action.” 37 CFR 1.111(b). A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims is patentable is not sufficient. See 37 CFR 1.111(b). Thus, Applicant’s request is not persuasive because the request does not provide arguments specifically pointing out how the language of the claims is patentable. Further, the claims are directed to an abstract idea for the reason set forth in the rejection below.  That said, selecting platforms for vehicles to occupy based on platform and occupancy data, select the platforms based on a time interval constraint, and determine the platforms assigned to the vehicles based on a cost are mental processes because a human can perform those tasks with the aid of a pen and paper.  Additionally, calculating the cost for each pair of vehicles in relationship to time intervals is mathematical calculation, also an abstract idea.   Examiner further notes that storing data is insignificant extra solution activities per MPEP 2106.05(d)(II).
Applicant asserts that the claim integrates any alleged judicial exception into a practical application by providing a technical improvement in methods and apparatus for allocating vehicles to platforms. In particular, as explained in the Specification, the claimed invention improves upon the so-called "greedy" method of allocation. Examiner respectfully disagrees.  The claimed additional elements such as a memory and a processing circuitry are additional elements that amount to nothing more than applying the abstract idea with a computer, which is not sufficient to integrate an abstract idea into a practical application or amount to significantly more than an abstract idea. These claims are not directed to nor recite an improvement in computers or other technology simply by reciting the aforementioned additional elements, but rather, these additional elements merely invoke generic computer components as a tool to implement the recited abstract idea (MPEP 2106.05(a)), which is not sufficient to integrate an abstract idea into a practical applicant or amount to significantly more than an abstract idea. MPEP 2106.5(f).
Applicant asserts that that these elements are not well-understood, routine, or conventional. "[W]hen the examiner has concluded that certain claim elements recite well-understood, routine, conventional activity in the relevant field, the examiner must expressly support such a rejection in writing with one of the four options specified in Section III.A of the Berkheimer Memorandum." October 2019 Update at 16.  Examiner respectfully disagrees.  The Federal Circuit in Berkheimer made clear that “not every § 101 determination contains genuine disputes over the underlying facts material to the § 101 inquiry.” Berkheimer, 881 F.3d at 1368. In fact, the Federal Circuit in Berkheimer did not require evidentiary support for independent claim 1 because “[t]he limitations [of claim 1] amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components.” /d. at 1370.  Applicant has offered no persuasive argument or technical reasoning to demonstrate that the elements recited in claim 21 involves more than well-understood, routine, and conventional computer activities, i.e., generic computer functions. Cf In re Katz Interactive Calling Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ° Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir 2018).

35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of the amendments. In particular, claim 21 discloses “calculate  a first cost for each pair of the vehicles when a time interval between the time periods occupied for each pair of the vehicles is less than the first time interval, wherein the first cost becomes larger as a difference between a length of the first time interval and a length of the time interval between the time periods occupied for each pair of the vehicles becomes larger” which isn’t taught by any of the references alone or in combination.

Allowable Subject Matter
Claims 7-13, 15-16, and 21-25 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The closest prior arts of record are Rieppi (US Publication No. 20140236957), Chun (U.S. Publication No. 20110098908), and Williams et. al. (U.S. Publication No. 20180259976).
	Rieppi teaches  a system and method for determining rail terminal capacity needs where terminal railcar inventory is determined periodically throughout a specific time interval based on terminal traffic data. Train traffic data is accessed and indexed into discrete time periods, such as daily and hourly intervals. Dwell occupancy indexes are created with periodic intervals, and assigned dwell occupancy values based on said dwell occupancy definitions and traffic data.
	Chun teaches system and method of managing subway trains along a two-track subway line to allow express travel in combination with local service where each of intervals I1 through 16 is defined as the length of subway line SLINE between respective pairs of express stations E0 through E6 (e.g., interval I1 is the interval between express stations E0 and E1, interval I2 is the interval between express stations E1 and E2, and so on). In this example of subway line SLINE, local stations are present along each interval I1 through 16; for example, four local stations are located along interval I1 between express station E0 and express station E1. Express stations E0 through E6 also serve as local stations (specifically, the local stations numbered 0, 5, 10, 15, etc. shown in FIG. 2 a.
	Williams teaches A system includes at least partially autonomous vehicles, at least partially separated interconnected roadways, and a management system where the system includes the reduction of passenger wait time, increased vehicle availability, and reduction of operating cost per unit of passenger distance travelled by a reduction in operating costs from optimizations of vehicle assignments, and are enabled by various combinations of the technologies and operating methods described herein.
None of the above prior art explicitly teaches “calculate  a first cost for each pair of the vehicles when a time interval between the time periods occupied for each pair of the vehicles is less than the first time interval, wherein the first cost becomes larger as a difference between a length of the first time interval and a length of the time interval between the time periods occupied for each pair of the vehicles becomes larger” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 7-13, 15-16, and 21-25 are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-13, 15-16, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 21 recites “35………configured to store platform information including attributes of a vehicle allowed to occupy each of a plurality of platforms and occupation information including a time period in which each vehicle is required to occupy a platform of the plurality of platforms; …select platforms for vehicles to occupy from a plurality of platforms in a target station and assign the selected platforms to the vehicles based on the platform information and the occupation information; select  the platforms for the vehicles based on a constraint of time intervals spaced between a plurality of time periods in which a plurality of different platforms are occupied or in which a same platform is occupied, wherein the constraint of time intervals includes at least one first time interval spaced between the plurality of time periods; calculate  a first cost for each pair of the vehicles when a time interval between the time periods occupied for each pair of the vehicles is less than the first time interval, wherein the first cost becomes larger as a difference between a length of the first time interval and a length of the time interval between the time periods occupied for each pair of the vehicles becomes larger, determine the platforms assigned to the vehicles based on a total of the first costs”.  Accordingly, the claim recites an abstract idea. Claims 22-23 recite similar limitations as Claim 21 and as disclosed, they recite an abstract idea.
More specifically, claims 21-23 are directed to “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and “Mathematical Concepts”, specifically “mathematical calculations” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 7-13, 15-16, and 24-25 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 21-24 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 21-24 recite additional elements “memory”, “a processing apparatus”, “processing circuitry”, and  “a display”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Further, the remaining additional element directed to storing platform information reflects insignificant extra solution activities to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
With respect to step 2B, examiner notes that claims 21-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “memory”, “a processing apparatus”, “processing circuitry”, and  “a display”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Pages 2, 14-15 “FIG. 16 shows an example of a display screen of an output Device.  The platform  determiner (the platform selector) 102selects, based on the platform information DB 310, the time interval information DB 330, the occupation information DB 320, and the platform designation information DB 340, platforms to be occupied by trains out of a plurality of platforms. That is, the platform determiner 102 determines platforms to be allocated to the trains. The platform determiner 102 includes the schedule condition creator 200 and the platform schedule optimizer 240. The schedule condition creator 200 includes a time interval condition processor 210, an overlap constraint processor 220, and a platform condition processor 230”. Further, additional element for storing platform information reflects insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).  
As a result, claims 21-24 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 21-23 do not recite any additional elements beyond the abstract idea.
Claims 7-13, 15-16, and 25 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        8/17/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623